—Order, Supreme Court, New York County (William Davis, J.), entered September 30, 1992, which, inter alia, denied defendants Waterside Housing and Dwelling Managers’ motion for summary judgment pursuant to CPLR 3212, unanimously affirmed, without costs.
*382Since defendants were obviously aware that the rooftop area of their building was often used for sunbathing and for viewing the skyline, and in light of the fact that numerous factual questions exist, which include, inter alia, whether the warning sign on the door leading to the roof was visible to plaintiff and whether plaintiff would have been prevented from entering the roof had the alarm system been operable, summary judgment was properly denied (see, Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 520; Quinlan v Cecchini, 41 NY2d 686, 689-690; Lynch v Bay Ridge Obstetrical & Gynecological Assocs., 72 NY2d 632, 636). Concur — Carro, J. P., Rosenberger, Ellerin and Asch, JJ.